DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 11/11/20220 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the electric coil" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the limitation will be read as --[[the]] an electric coil--
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Jokhio USPN 7174957.
Regarding Claim 1: Jokhio USPN 7174957 discloses all of the claimed limitations including: 
an electrical submersible pump (108) mounted on a tubing (pump assembly 108 is part of pumping system 100, ESP 108 is connected to tubing 102 via components of pumping system, Column 2 Line 30-53, Column 4 Line 51-59); and 
a magnetic field source (magnetic field source = magnetic plates 120 & bars 122 in bailer 116, Column 2 Line 30-63, Column 3 Line 23-44) positioned above the ESP (bailer 116 is positioned above ESP 108 as shown in Figure 9), the magnetic field source generating a magnetic field (Column 3 Line 33-35) configured to suspend iron-containing particles (i.e. iron sulfide particles) above a discharge of the ESP (i.e. above a discharge of pump assembly 108 into bailer 116, Column 4 Line 51-59, Figure 9), preventing an accumulation of the iron-containing particles onto components of the ESP during a powered-off state of the ESP (the structure of magnetic plates 120 & bars 122 in bailer 116 in the prior art of Jokhio USPN 7174957 would be capable of “preventing an accumulation of the iron-containing particles onto components of the ESP during a powered-off state of the ESP”, magnetic plates 120 & bars 122 in bailer 116 in the prior 
Regarding Claim 2: Jokhio USPN 7174957 discloses all of the claimed limitations including: wherein the magnetic field is longitudinal to the tubing (the arrangement of the magnets in the prior art of Jokhio would create a magnetic field longitudinal to the tubing, especially where the arrangement of the bailer (e.g. as shown in Figure 2, one of Figures 3-6, and Figure 9) is installed directly within the production tubing, as disclosed at Column 4 Line 55-59; given that the instant application identifies “an upward-acting resultant magnetic force” ¶0019 Page 7, it is understood that the magnetic plates 120 and/or magnetic bars 122 would be able to generate an upward acting resultant magnetic force that is longitudinal to the tubing, within the same confines as the instant application, also see MPEP §2114, and §2173.05(g)).
Regarding Claim 4: Jokhio USPN 7174957 discloses all of the claimed limitations including: wherein the magnetic field source (magnetic plates 120 & bars 122 in bailer 116) comprises permanent magnets (neodymium iron boron and samarium cobalt alloys, are listed as suitable materials for the magnets; and both are permanent magnet materials).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw USPN 6668925 in view of Goraj USPN 9028687.

    PNG
    media_image1.png
    863
    1098
    media_image1.png
    Greyscale
 Annotated Figure 1 of Shaw USPN 6668925 (Attached Figure 1A)

    PNG
    media_image2.png
    871
    1098
    media_image2.png
    Greyscale
Annotated Figure 4 of Shaw USPN 6668925 (Attached Figure 1B)

Regarding Claim 1: Shaw USPN 6668925 discloses the limitations: 
an electrical submersible pump (pump 39 in pump assembly 37, Column 4  Line 36-54 | pump 85 in pump assembly 83, Column 6 Line 30-58) mounted on a tubing (pump 39 is secured to the bottom end of tubing string 47 so it can be lowered into conduit 15 - Fig 1-3 | Pump 85 is mounted on the bottom end of coil tubing 89 via motor 87 and seal section 93 so it can be lowered into conduit 15 and reduced diameter portion 17 - Fig 4); and 
a discharge of the ESP (pump outlet 53 | pump outlet 95) being located within a conduit (pump outlet 53 is located within conduit 15 - Fig 1-3 | pump outlet 95 is located 

    PNG
    media_image3.png
    1215
    1085
    media_image3.png
    Greyscale

Annotated Figure 1 of Goraj USPN 9028687 (Attached Figure 2)

a pump (charging means that continuously supplies inlet 7 with suspension 8, Column 3 Line 35-55) and a tubing (see Annotated Figure 1 of Goraj USPN 9028687 (Attached Figure 2) above); and 
a magnetic field source (coil 6 located in groove 5 in yoke 3, power supply 9, and controller 10) positioned downstream of the pump (i.e. downstream of inlet 7 feed by a discharge of the pump, see Figure 1), the magnetic field source generating a magnetic field (Column 3 Line 56-Column 4 Line 3) configured to suspend iron-containing particles (i.e. configured to suspend magnetizable particles in the suspension; --It should be noted that noted that the limitation "to suspend iron-containing particles" is an intended use and therefor is given little patentable weight--) downstream of a discharge of the pump (the magnetic field generated by coil 6 moves the magnetizable particles in suspension 8 radially outward towards the coil 6, the coil 6 is downstream of inlet 7 which is feed by a discharge of the pump), the discharge of the pump flowing into a conduit (i.e. flowing into yoke 3, Attached Figure 2) and an annular space (4, Attached Figure 2) being formed between the tubing 2 and a portion of the conduit located downstream of the discharge of the pump (annular channel 4 is formed between element 2 and element 3, Figure 1, Column 3 Line 35-46), the magnetic field preventing an accumulation of the iron-containing particles onto components of the pump during a powered-off state (same structure same function, the magnetic field holds the magnetizable particles at the outer edge of the separating channel 4, Column 4 Line 47-54).

Regarding Claim 3: Shaw USPN 6668925 as modified by Goraj USPN 9028687 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Shaw USPN 6668925 as modified by Goraj USPN 9028687 does disclose the limitations: wherein the magnetic field comprises (magnetic field generated by coil 6 of Goraj) a magnetic force acting radially outward from the tubing (the conduit 15 surrouding the tubing in the prior art of Shaw is modified with the coil and power supply of Goraj; and the magnetic field generated by the coil of Goraj acts in the radial direction, and the magnetic field is radially outward of the tubing).
Regarding Claim 5: Shaw USPN 6668925 as modified by Goraj USPN 9028687 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Goraj USPN 9028687 does disclose the limitations: wherein the magnetic field source (coil 6, power supply 9, and controller 10) comprises an electric coil (coil 6) generating an electromagnetic field (it does, Column 3 Line 66-Column 4 Line 3).
Regarding Claim 7: Shaw USPN 6668925 as modified by Goraj USPN 9028687 discloses in the above mentioned Figures and Specifications the limitations set forth in 
Regarding Claim 8: Shaw USPN 6668925 as modified by Goraj USPN 9028687 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Shaw USPN 6668925 as modified by Goraj USPN 9028687 does disclose the limitations: wherein an electric coil (Goraj - coil 6) is energized (Column 3 Line 56-61, Column 4 Line 47-54, ) when the ESP is off or just before turning off the ESP (i.e. when motor (41 | 87) of pump (37 | 85) of Shaw is off; it is noted that there is nothing that requires electric coil 6 to be turned off and stop generating the magnetic field when the ESP is turned off, thus when the electric coil is simply left on when the ESP is off, the combination of Shaw as modified by Goraj is capable of addressing the claim language “an electric coil is energized when the ESP is off”; additionally or in the alternate, electric coil 6 could be manually left on when the ESP is off  | i.e. when motor (41 | 87) of pump (37 | 85) of Shaw is on just before it is turned off; is noted that there is nothing that requires electric coil 6 to be turned off and stop generating the magnetic field, thus when the electric coil is simply left on when the ESP is on, the combination of Shaw as modified by Goraj is capable of addressing the claim language “an electric coil is energized just before turning the ESP off”).
Further Regarding Claim 8: Claim 8 recites the claim language:
“when the ESP is off or just before turning the ESP off.”
is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". See MPEP 2114.
Regarding Claim 6: Shaw USPN 6668925 as modified by Goraj USPN 9028687 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 5. Further Shaw USPN 6668925 does disclose the limitations: power supply 49 which powers the motor of the ESP with electricity (Column 4 Line 36-65). Additionally, Goraj USPN 9028687 does disclose the limitations: controller 10 which controls power supply 9, and controls the current supplied to coil 6 (Column 3 Line 56-65, Column 4 Line 8-14).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply 49 which provides power from the surface to locations downhole of Shaw USPN 6668925 with the controller 10 which controls power supply 9 of the magnetic field source of Goraj USPN 9028687 to power the electric coil 6 of the magnetic field source with the same power supply as the ESP in order to generate the downhole magnetic field with an existing downhole power source.
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention. MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, MPEP § 2141).
Conclusion
The prior art made of record and not relied upon in the attached PTO-892 is considered pertinent to applicant's disclosure. 
Arutunoff USPN 2725824 - directed to a downhole electrically driven pump.
Corrigendum to Iron oxide incrustations in wells - NPL refrence that explains the formation of incrustations in wells, and the different types of incrustations (oxides of Fe(III) being the most common)
Carpenter USPN 5700376 - magnetic separation apparatus that magnetically treats flow through well tubing to prevent and/or eliminate incrustation inside the well tubing
Ries USPN 8684185 - magnetic separating device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746